Citation Nr: 0813298	
Decision Date: 04/23/08    Archive Date: 05/01/08

DOCKET NO.  06-12 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for prostatectomy residuals from May 28, 2004, to May 8, 
2007, other than a period of a temporary total disability 
rating from August 17, 2005, to May 1, 2006.  

2.  Entitlement to an initial disability rating in excess of 
20 percent for prostatectomy residuals from May 9, 2007.   


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to April 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, that granted service connection for 
prostate cancer, status post radical retropubic prostatectomy 
with bilateral pelvic lymph node dissection, and assigned a 0 
percent rating (noncompensable) effective May 28, 2004.  

The veteran disagreed with the rating assigned.  During the 
pending appeal, a July 2007 rating decision assigned a 20 
percent rating effective from May 9, 2007.  That grant does 
not represent a total grant of benefits sought on appeal, 
therefore this claim for increase remains before the Board.  
AB v. Brown, 6 Vet. App. 35 (1993).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

The veteran seeks an initial compensable rating prior to May 
8, 2007, other than a period of a temporary total rating, and 
a rating in excess of 20 percent from May 9, 2007.  

According to the veteran's Form DD 214, Report of Transfer or 
Discharge, he served in Vietnam from January 1969 to January 
1970.  Private medical records show a new diagnosis of 
prostate cancer in June 2003 for which the veteran underwent 
a radical urethral prostatectomy in July 2003.  He submitted 
a claim for service connection in May 2004.  An October 2004 
rating decision granted service connection on a presumptive 
basis for prostate cancer, status post radical retropubic 
prostatectomy with bilateral pelvic lymph node dissection, 
and assigned a 0 percent rating (noncompensable) effective 
May 28, 2004, which was later increased to a 20 percent 
rating effective May 9, 2007.  

In June 2005, based on clinical findings, the veteran was 
referred by his private urologist for further evaluation for 
adjuvant salvage radiation therapy.  He completed a course of 
postoperative adjuvant irradiation.   

Further development is required prior to appellate review.  
The RO assigned the rating under the provisions of DC 7527 
for evaluation of prostate gland injuries, infections, 
hypertrophy, and postoperative residuals.  38 C.F.R. 
§ 4.115b, DC 7527.  As the veteran has had radiation therapy, 
consideration of evaluation under DC 7528 for malignant 
neoplasms of the genitourinary system is also for 
consideration.  Under that diagnostic code, a mandatory VA 
examination is to be provided at the expiration of six months 
following the cessation of a therapeutic procedure.  The 
claim is remanded to afford the veteran a VA examination to 
determine the residuals of his service-connected prostate 
cancer, status post prostatectomy.  38 C.F.R. § 3.159(c)(4) 
(2007).  

The veteran and his private oncologist have stated that the 
veteran is incontinent at times and requires absorbent pads 
daily.  However, neither one stated the number of times the 
absorbent pads are changed.  This information is needed for 
rating the disability as a voiding dysfunction disability.  
The veteran has also stated that he continues to have follow-
up visits with his urologist to monitor his condition.  He 
should be requested to submit an authorization form so that 
VA can assist in obtaining his private medical records.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the necessary 
authorization, request the veteran's 
private medical records concerning 
treatment and follow-up by his urologist 
or oncologist for his service-connected 
residuals of prostatectomy from October 
2005.  

2.  Schedule the veteran for a VA 
genitourinary examination for the purpose 
of ascertaining the current severity of 
the veteran's service-connected residuals 
of prostate cancer.  The claims file 
should be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  The review should 
be indicated in the examination report.  
All residuals should be described.  The 
examiner also should address whether the 
residuals attributable to the veteran's 
service-connected residuals of prostate 
cancer include (a) voiding dysfunction to 
include urine leakage, frequency, or 
obstructed voiding; or (b) urinary tract 
infection; or (c) renal dysfunction.  To 
the extent the veteran has urine leakage, 
post-surgical urinary diversion, urinary 
incontinence, or stress incontinence 
requiring the use of absorbent materials 
the examiner should state the number of 
times per day the absorbent materials must 
be changed.  To the extent the veteran has 
urinary frequency, the examiner should 
state the daytime voiding interval and the 
number of times the veteran awakes to void 
at night.  

3.  Then, readjudicate the veteran's 
claim.  If the benefit sought on appeal 
remains denied, issue a supplemental 
statement of the case and allow the 
appropriate time for response.  Then, 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

